



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Riehl, 2019 ONCA 154

DATE: 20190226

DOCKET: C60645

Doherty, Benotto and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeremy Riehl

Appellant

Andrew Furgiuele, for the appellant

Christopher Greene, for the respondent

Heard: February 25, 2019 in writing

On appeal from the conviction entered on June 29, 2015 and
    the sentence imposed on June 29, 2015 by Justice Joseph W. Quinn of the
    Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The conviction appeal is dismissed as abandoned.  The parties agree that
    in the circumstances, the appropriate sentence is nine months.  They further
    agree that the appellant should receive credit of nine months for the time spent
    on bail pending trial and pending appeal and the time spent in custody.

[2]

We accept the submission.  The appeal is allowed and the sentence varied
    to time served (the equivalent of nine months).


